Exhibit 10.1

SEVERANCE AGREEMENT

This Severance Agreement (this “Agreement”) is entered this 11th day of July,
2016 (the “Closing Date”), by and between Odyssey Marine Exploration, Inc., a
Nevada corporation (“Odyssey”), of 5215 West Laurel Street, Tampa, Florida
33607, and Philip S. Devine (“Devine”). Odyssey and Devine are sometimes
collectively referred to in this Agreement as the “Parties.”

Whereas,

 

  A. Devine has served as Odyssey’s Chief Financial Officer (“CFO”) since
September 2013;

 

  B. Odyssey has decided to terminate Devine’s employment as CFO;

 

  C. Odyssey recognizes that Devine’s performance as CFO at Odyssey was
excellent; and

 

  D. The Parties concur that the termination of Devine’s employment shall be on
the terms and conditions set forth in this Agreement;

Therefore, in consideration of the mutual covenants and agreements set forth in
this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:

1. EMPLOYMENT. The Parties agree that Devine’s employment by Odyssey will be
terminated effective as of June 8, 2016 (the “Termination Date”).

2. STOCK OPTIONS AND RESTRICTED STOCK. Odyssey and Devine agree that all
outstanding stock options and shares of restricted stock that have not vested or
have not been exercised at the Closing Date of this Agreement will be vested as
of the Termination Date, and Odyssey will grant Devine an extension of time to
exercise all of his outstanding stock options at any time on or before their
scheduled expiration dates. Outstanding stock options and shares of restricted
stock were included in Odyssey’s Proxy Statement dated April 29, 2016. Devine
waives the $260,000 Long Term Incentive equity award that he was entitled to
receive in 2016, which pursuant to the Proxy Statement of April 2016 would have
been $260,000 based on the low-end of the LTI target range.

3. 2016 BONUS PAYMENT. The Parties agree that Devine has earned forty-four
percent (44%) of his non-equity incentive award for the year ended December 31,
2016, as determined by the Compensation Committee. Such bonus will be paid on
the earlier of the date that any other Odyssey officer is paid their 2016 annual
incentive award or February 28, 2017. Such bonus may be paid in cash or a
combination of cash and free-trading Odyssey common stock in Odyssey’s sole
discretion. Odyssey acknowledges that Devine has met 100% of his individual
objectives for the 2016 Annual Incentive Plan.



--------------------------------------------------------------------------------

4. COBRA PAYMENTS AND PROFESSIONAL DUES. The Parties agree that the qualifying
event for COBRA shall be the Termination Date, and that Odyssey shall reimburse
Devine for payment of his COBRA family plan payments for as long as he remains
eligible for COBRA or until he enrolls in a new health insurance plan, whichever
is sooner. Devine shall immediately notify Odyssey if he enrolls in a new health
insurance plan. Devine waives his right to receive payment of future
professional or membership fees.

5. ADEQUATE CONSIDERATION. Devine agrees that Odyssey’s covenants in Paragraphs
1-4 above and 6 and 7 below are in addition to anything of value to which he is
already entitled in the absence of this Agreement and constitute adequate
consideration for his covenants in this Agreement.

6. SEVERANCE. Odyssey will pay to Devine nine (9) months of continuation pay
(“Severance”), commencing on the first payroll date in July 2016, an amount
equal to two-thirds (2/3) of his current salary, which on an annual basis is
$279,500, minus applicable withholding, in accordance with Odyssey’s normal
payroll procedures. The Parties agree that the gross amount payable to him on a
monthly basis during the 9 months of continuation pay is $15,527.78. This
Agreement remains binding, notwithstanding any assessment of taxes or penalties
as a result of payment of the Severance.

7. 2015 BONUS AND OTHER PAYMENTS.

7.1 The Parties agree that Devine has earned an annual incentive award for 2015
in the amount of $96,005 as determined by the Compensation Committee and as
disclosed in Odyssey’s proxy materials for the 2016 Annual Meeting. Such bonus
will be paid as follows: one-third in cash on or before July 15, 2016; one-third
in cash on or before August 15; and one-third in cash on the earlier of (i) when
Odyssey and its subsidiaries have received at least $500,000 in cumulative cash
inflows after the Termination Date, or (ii) on September 30, 2016. In the event
that final one-third of the 2015 annual incentive award hasn’t been paid in cash
to Devine by September 30, 2016, the remaining unpaid amount will be paid in
free-trading Odyssey common stock.

7.2 On the first payroll date after the effective date, Odyssey shall pay Devine
in a lump sum, to the extent not previously paid, the Base Salary through the
Date of Termination, including any salary amounts that had been deferred in
previous pay periods;

7.3 Odyssey will reimburse Devine for all reasonable professional expenses he
incurred while he was CFO prior to the Termination date. These expenses will be
submitted for approval to the CEO via the normal expense note process and the
expenses will be reimbursed within 15 days of submittal. Devine has up to 2
months after the Closing Date to submit such expense notes. These expenses will
not exceed $1,500.

8. CONFIDENTIALITY. Devine recognizes that he has been given access to trade
secrets and confidential business information regarding Odyssey and its
subsidiaries (collectively, “Information”) that are valuable, special and unique
assets of Odyssey. Devine has acquired no proprietary interest in the
Information, including Information that he has developed. Devine

 

2



--------------------------------------------------------------------------------

agrees that he will not at any time or in any manner, either directly or
indirectly, use or divulge, disclose, or communicate in any manner any
Information to any third party. Devine acknowledges and understands that a
violation of this paragraph shall be a material violation of this Agreement and,
in addition to relief provided by Chapter 688, Florida Statutes, will justify
all available legal and/or equitable relief, including, but not limited to,
compensatory damages, preliminary and permanent injunctive relief, and
attorney’s fees and costs. Devine further agrees that this Agreement is given to
him in confidence, and Devine agrees to not to disclose to anyone the terms or
conditions of this Agreement, other than as set forth herein. Devine may
disclose the terms of this Agreement to his tax and legal advisors if reasonably
necessary with respect to completing required federal, state or local tax
returns to account for the monies paid under this Agreement, in response to an
Internal Revenue Service or other government agency audit or similar government
investigation, or if compelled to do so by order of a court of competent
jurisdiction or lawfully issued subpoena. If Devine receives a court order,
subpoena or government agency inquiry which would compel him to disclose the
terms of this Agreement, Devine will immediately notify Odyssey, so that Odyssey
will have an opportunity to timely object. THIS CONFIDENTIALITY PROVISION IS A
MATERIAL PROVISION OF THIS AGREEMENT, AND ANY BREACH OF THIS PROVISION
CONSTITUTES A MATERIAL BREACH OF THIS AGREEMENT.

9. MATERIAL NON PUBLIC INFORMATION – INSIDER TRADING. Devine acknowledges that,
during the course of employment by Odyssey conducted prior to this Agreement, he
has come into possession of “material non-public information” as defined by
State and Federal Securities Laws. Devine agrees to keep all such information
confidential and understands that the release of such information or the trading
in the Company’s securities while in possession of such information may
constitute insider trading. Devine acknowledges that he has been furnished a
copy of Odyssey’s INSIDER TRADING POLICY and that he understands and will comply
with the provisions of the policy. Devine represents that based on his knowledge
he is not aware of any fraud involving Odyssey or its management.

10. UNAUTHORIZED DISCLOSURE OF INFORMATION. If it appears that Devine has
disclosed (or has threatened to disclose) Information in violation of this
Agreement, Odyssey shall be entitled to an injunction to restrain him from
disclosing, in whole or in part, such Information, or from providing any
services to any party to whom such Information has been disclosed or may be
disclosed. Odyssey shall not be prohibited by this provision from pursuing other
remedies, including a claim for losses and damages.

11. NON-COMPETE AGREEMENT. Devine agrees and covenants that for a period of two
years following the Termination Date, he will not directly or indirectly engage
in any competitive Underwater Exploration Business. For purposes of this
Agreement, Parties agree that Underwater Exploration is defined as and
explicitly limited to cargo recovery from shipwrecks of World War II or earlier
and underwater mineral exploration of Phosphate, Seafloor Massive Sulfides and
Polymetallic nodules. Directly or indirectly engaging in any competitive
Underwater Exploration Business includes, but is not limited to, (i) engaging in
such business as owner, partner, or agent, (ii) becoming a Consultant of any
third party that is engaged in such business, (iii) becoming interested directly
or indirectly in any such business, or (iv) soliciting any customer of Odyssey
for the benefit of such business. Devine agrees that: (a) his

 

3



--------------------------------------------------------------------------------

covenants in this paragraph are reasonable and survive the term of this
Agreement; (b) that there are legitimate business interests justifying his
covenants contained in this paragraph, including trade secrets and valuable
confidential business information, substantial relationships with customers,
extraordinary training and customer goodwill; (c) his covenants are reasonably
necessary to protect the legitimate business interests justifying the covenants;
and (d) any profit made by such competitive underwater exploration business in
which Devine has engaged shall be presumed to have been made by Odyssey, but for
the violation of this paragraph by Devine.

12. NON-INTERFERENCE. Devine agrees not to recruit employees or Consultants of
Odyssey for employment or for contract with any individual or business,
including, but not limited to, businesses in which he may now have, or may
subsequent to this Agreement attain, an interest, unless specifically approved
in advance by Odyssey. Additionally, the Parties acknowledge that Consultants as
used in this Paragraph only applies to Consultants used by Odyssey specifically
for their knowledge of the Underwater Exploration Business as defined in
Paragraph 11. The Parties agree that neither will disparage, denigrate, nor
criticize the other Party in a manner likely to result in, interfering with the
business of either Party or impairing the reputation of either Party. This
includes comments made verbally or in writing, in any form or medium including
comments posted on any website (including social networking websites), blog or
other internet-based medium.

13. INDEPENDENT COVENANTS. Devine acknowledges and agrees that his covenants
contained in Paragraphs 8-12 are independent covenants that are severable and
independent from other provisions of this Agreement, and that any assertion that
Odyssey breached any of its obligations contained in this Agreement shall not
constitute a defense to enforcement of such covenants by Odyssey. Moreover, an
asserted failure by Odyssey to enforce the same or similar covenants against
other individuals shall not prevent Odyssey from enforcing Devine’s covenants,
nor shall it constitute a defense to enforcement of Devine’s covenants.

14. COVENANT NOT TO SUE. Devine will not file a lawsuit in any federal or state
court, or allow a lawsuit to be filed on his behalf in any federal or state
court, against Odyssey or the Released Parties (defined below) for any type of
legal or equitable relief regarding the termination of his employment or any
other events from the beginning of the world to the Effective Date. Should an
administrative agency initiate litigation that would be covered by this
Paragraph, Devine agrees not to authorize the seeking of individual relief in
such litigation, including, without limitation, backpay, frontpay, interest,
compensatory damages, punitive damages or any other type of legal damages.

15. RELEASE OF CLAIMS. Devine hereby fully releases and discharges Odyssey and
its current and former respective joint venturers, officers, directors,
supervisors, shareholders, employees, agents, insurers, attorneys, fringe and
employee benefit funds and plans, successors and assigns (the “Released
Parties”) of and from any and all known and unknown rights, claims,
controversies, demands, damages, actions, suits and causes of action of any
nature whatsoever, whether known or unknown, direct or indirect, including but
not limited to claims for restitution, specific performance, accounting, tort,
breach of contract, negligence, and fraud, whether arising at law or in equity,
under all local, state or federal statutes or common law, including securities
laws, which he may have had, may now have, or may in the future claim to

 

4



--------------------------------------------------------------------------------

have had, against the Released Parties, based on his employment, the termination
of his employment or any events from beginning of the world to the Effective
Date (“Released Claims”).

a. The Released Claims include, without limitation, claims under the Age
Discrimination in Employment Act (“ADEA”), which prohibits discrimination on the
basis of age 40 or older.

b. The Released Claims also include, without limitation, Title VII of the Civil
Rights Act of 1964, as amended, the Civil Rights Acts of 1866, 1871 and 1991,
all as amended, 42 U.S.C. § 1981, the Americans with Disabilities Act, the
Family and Medical Leave Act, OSHA, HIPAA, WARN, COBRA, Sarbanes-Oxley Act, the
Equal Pay Act, the NLRA, ERISA, Florida Civil Rights Act, Sections
760.01-760.11, Fla. Stat., Section 448.08, Fla. Stat., the Florida Private
Whistleblower Act, Sections 448.101-448.105, Fla. Stat., Section 440.205, Fla.
Stat., and Section 760.50, Fla. Stat.

c. Devine understands that, by executing this Agreement, he does not waive or
release rights or claims that may accrue after the date this Agreement is
executed. In addition, this Agreement does not affect Devine’s rights to any
benefits which have already vested under any company employee benefit plan (for
example, a 401(k) plan). Devine’s rights to those vested benefits, if any, will
continue to be governed by the terms and conditions of those plans.

d. Odyssey hereby releases Devine from any claims arising out of facts of which
Odyssey has knowledge at the time of execution of this Agreement.

16. LIMITATION OF RELEASE. Nothing in this Agreement shall be construed to
prohibit Devine from: filing a charge or participating in any investigation or
proceeding conducted by the Equal Employment Opportunity Commission or other
federal, state or local government agency charged with enforcement of any law;
reporting possible violations of any law, rule or regulation to any governmental
agency or entity charged with enforcement of any law, rule or regulation; or
making other disclosures that are protected under whistleblower provisions of
any law, rule or regulation. Notwithstanding the foregoing, by signing below,
Devine acknowledges and agrees that he waives not only his right to recover
money or any other relief in any action he might commence, but also his right to
recover in any action brought by any government agency or other party, whether
brought on his behalf or otherwise.

17. RETURN OF PROPERTY. By July 20, 2016, Devine shall deliver to Odyssey all
property (including keys, records, notes, data, memoranda, models, and
equipment) that is in his possession or under his control, which is Odyssey’s
property or related to Odyssey’s business.

18. CONTINUING ODYSSEY INDEMNIFICATION. Odyssey agrees that, for a continuous
period of twelve (12) months following the Termination Date, it shall maintain
directors’ and officers’ liability insurance covering Devine for acts during his
employment with Odyssey up to and including the Termination Date in such amount
as currently in effect.

 

5



--------------------------------------------------------------------------------

19. ENTIRE AGREEMENT. This Agreement contains the entire agreement of the
Parties, and there are no other promises or conditions in any other agreement
whether oral or written. This Agreement supersedes any prior written or oral
agreements between the Parties.

20. AMENDMENT. This Agreement may be modified or amended, if the amendment is
made in writing and is signed by both Parties.

21. SEVERABILITY. If any provisions of this Agreement shall be held to be
invalid or unenforceable for any reason, the remaining provisions shall continue
to be valid and enforceable. If a court finds that any provision of this
Agreement is invalid or unenforceable, but that by limiting such provision it
would become valid or enforceable, then such provision shall be deemed to be
written, construed, and enforced as so limited. However, a determination that
Devine’s release of claims in Paragraph 15 is unlawful, invalid, void or
otherwise unenforceable shall deprive Odyssey of the benefit of its bargain, and
this Agreement shall then be null and void, with the Parties restored to the
status quo ante.

22. WAIVER OF CONTRACTUAL RIGHT. The failure of either Party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that Party’s right to subsequently enforce and compel strict compliance with
every provision of this Agreement.

23. APPLICABLE LAW AND JURISDICTION. This Agreement shall be governed by the
laws of the State of Florida, and the Parties agree that any action under this
Agreement shall be brought only in Hillsborough County, Florida or in federal
court in Hillsborough County, Florida should that court have jurisdiction.

24. ASSIGNEES AND SUCCESSORS. This Agreement will be binding upon and inure to
the benefit of any heirs, executors, administrators, successors or permitted
assigns of the Parties. However, this Agreement is non-assignable by Devine,
unless Odyssey consents to such assignment in writing.

25. OLDER WORKERS BENEFIT PROTECTION ACT COMPLIANCE. Devine shall have up to
twenty-one (21) days following his execution of this Agreement to consider
whether or not he wishes to execute this Agreement (“consideration period”).
Devine may choose to enter into this Agreement prior to the conclusion of the
consideration period. If he does so, he confirms that his choice is of his own
free will, without any duress or coercion by Odyssey. Should Devine execute this
Agreement at or before the conclusion of the consideration period, he shall have
seven (7) days to revoke his acceptance of this Agreement (“revocation period”),
and this Agreement shall not become effective or enforceable until the
conclusion of the revocation period without Devine revoking his acceptance of
this Agreement. If Devine wishes to revoke the Agreement within the revocation
period, he shall give notice of such election in writing to Odyssey. Such notice
must be received by Odyssey by the close of business on the last day of the
revocation period, unless the last day is a weekend or holiday, in which case
notice must be received by the close of business on the next day that is not a
weekend or holiday. As used in this Agreement, the “Effective Date” means the
day following the conclusion of the revocation period, so long as Devine has not
revoked his acceptance of this Agreement. Should Devine revoke his acceptance of
this Agreement, it shall be null and void, and the Parties shall be restored to
the status quo ante.

 

6



--------------------------------------------------------------------------------

26. ACKNOWLEDGEMENTS. Devine acknowledges and agrees that: (a) the only
consideration for his execution of this Agreement is that which is stated herein
and that any and all prior understandings and agreements with respect to the
subject matter of this Agreement are merged into this Agreement; (b) this
Agreement is incontestable on the basis of fraud; (c) he has not relied on
statements or representations by Odyssey, its agents or representatives,
concerning the matters addressed in this Agreement; (d) he has carefully read
and fully understands this Agreement’s contents and final and binding legal
effect, including his release and waiver of claims; (e) he enters into this
Agreement knowingly and voluntarily without any duress or coercion; (f) he
acknowledges that this agreement shall constitute sufficient cause to reject any
application for future employment; (g) he has not assigned any of the Released
Claims; (h) even though additional facts may be acquired after entry into this
Agreement, such will not affect the validity of this Agreement; (i) that by
entering into this Agreement, Odyssey does not admit to any unlawful actions;
and (j) this Agreement may not be used as evidence in any subsequent proceeding,
save a proceeding for breach of this Agreement.

27. CONSULTATION WITH LEGAL COUNSEL. Devine is hereby advised to discuss this
Agreement with counsel of his own choosing. Odyssey will reimburse up to $3,000
of legal expenses incurred by Devine for purposes of reviewing this document.
Such expenses will be submitted to the Odyssey CEO via an expense note.

28. REMEDIES. If, at any time after the Effective Date of this Agreement, it is
established that either Party has violated its terms, the other Party shall have
the right to seek appropriate relief, including, return of sums paid, specific
performance, and an injunction restraining further violations, and the
prevailing party shall be entitled to attorneys’ fees and costs, including costs
and fees incurred on appeal.

a. After the Effective Date of this Agreement, should Devine violate any
provision of this Agreement, the obligation of Odyssey to make severance
payments under Paragraph 6, as well as Odyssey’s obligations under Paragraphs
2-4, shall immediately cease and no longer be enforceable, but Devine’s
covenants in this Agreement shall continue to be of full force and effect.

b. Should Devine file or authorize a lawsuit in violation of Paragraphs 14
and/or 15, Odyssey shall be entitled to attorneys’ fees and costs incurred in
defending the suit, regardless of outcome, for both of which Odyssey may bring a
counterclaim.

c. The provisions of Paragraph 28(b) shall not apply to an ADEA suit, or a suit
alleging age discrimination of the kind prohibited by the ADEA. However, if you
bring a judicial lawsuit or complaint under the ADEA or alleging discrimination
of the kind prohibited by the ADEA, Odyssey may seek restitution, recoupment or
raise a setoff claim for the Severance to the extent permitted by law, and may
seek attorneys’ fees and costs as otherwise provided by law.

 

7



--------------------------------------------------------------------------------

29. THIRD-PARTY BENEFICIARIES. The Released Parties (other than Odyssey) are
intended third-party beneficiaries of this Agreement and this Agreement may be
enforced by each of them in accordance with the terms of this Agreement in
respect of the rights granted to such Released Parties under this Agreement.
Except to the extent set forth in the preceding sentence, this Agreement is not
intended for the benefit of any other person.

30. 409A COMPLIANCE. It is intended that the provisions of this Agreement are
either exempt from or comply with the terms and conditions of Section 409A of
the Internal Revenue Code and the regulations and guidance promulgated
thereunder (collectively, “Code Section 409A”), and to the extent that the
requirements of Code Section 409A are applicable thereto, all provisions of this
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Code Section 409A. Notwithstanding the
foregoing, Odyssey shall have no liability with regard to any failure to comply
with Code Section 409A. A termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of amounts or benefits upon or following a termination of employment
unless such termination is also a “Separation from Service” within the meaning
of Code Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean Separation from Service.

31. WAIVER OF UNKNOWN CLAIMS. Devine acknowledges that he may hereafter discover
claims or facts in addition to or different from those which he now knows or
believes to exist with respect to the terms of this Agreement, but that it is
his intention to fully, finally and forever release all claims, known or
unknown, suspected or unsuspected, which do now exist, may exist, or existed in
the past between Odyssey and him.

32. SATISFACTION OF EMPLOYMENT OBLIGATIONS. Devine acknowledges that he has been
provided with all leave to which he may have been entitled, if any; that he is
not aware of the Company engaging in any activity that would be a violation of a
law, rule or regulation; and that he has not suffered any workplace illness or
injury which he has not already reported to the Company. He further acknowledges
that he is not entitled to any additional compensation or benefits from Company
other than as provided herein.

33. NON-ADMISSION. This Agreement is not and shall not be deemed an admission by
Odyssey of a violation of any statute or law or of any wrongdoing of any kind by
the Odyssey, and this Agreement may not be used in any proceeding, save a
proceeding for violation of this Agreement.

 

8



--------------------------------------------------------------------------------

Odyssey Marine Exploration, Inc.      Philip S. Devine By:  

      /s/ Jon Sawyer

    

            /s/ Philip S. Devine

    SIGNATURE      SIGNATURE

            Jon Sawyer

    

  July 11, 2016

PRINT NAME      DATE

            Director

     TITLE     

  July 26, 2016

     DATE     

 

9